           Case 2:20-cv-01276-GJP Document 24 Filed 10/30/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAS ARCHITECTS, INC.                             :      CIVIL ACTION
                                                 :
      v.                                         :
                                                 :
CHRIS RAHN and CHRISTINE PASIEKA                 :      NO. 20-1276

                                         ORDER

       AND NOW, this 30th day of October 2020, upon consideration of Plaintiff’s
motion to enforce settlement and for entry of judgment (Doc. 19), Defendants’ response
thereto (Doc. 21), and Plaintiff’s reply, in which Plaintiff also seeks discovery in aid of
execution on an expedited basis (Doc. 22), IT IS HEREBY ORDERED that the motion
is GRANTED IN PART AND DENIED IN PART, WITHOUT PREJUDICE. The
motion is GRANTED to the extent that the Revised Settlement Agreement is hereby
enforced, Defendants are found in breach of their payment obligations under the Revised
Settlement Agreement, and Defendants ordered, jointly and severally, to pay to Plaintiff:

       1. The settlement amount due under the Revised Settlement Agreement,
          $350,000, due immediately;

       2. Prejudgment interest in the amount of $1,947.93, due immediately; and

       3. Post-judgment interest on the principal amount due at $57.53 per day (simple
          interest at 6% per annum on $350,000.00) until paid in full.

        The motion is DENIED WITHOUT PREJUDICE as to reasonable fees and costs,
including attorney’s fees, under the Revised Settlement Agreement. Plaintiff’s attorneys
shall file a motion for fees and costs within thirty days of the date of this Order.

       IT IS FURTHER ORDERED that discovery in aid of execution shall be conducted
on an expedited basis. Defendants must respond to Plaintiff’s interrogatories and
requests for production of documents within fifteen days of the entry of Judgment, and
submit to depositions within thirty days of entry of Judgment, if deemed necessary.

                                          BY THE COURT:

                                          /s/ ELIZABETH T. HEY

                                          ELIZABETH T. HEY, U.S.M.J.
